03/18/2020


ORIGINAL                                                                                   Case Number: DA 20-0127




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.                          FILED
                                            DA 20-0127
                                                                                     MAR 1 8 2020
DUANE RONALD BELANUS,                                                              Bowen Greenwood
                                                                                                  Court
                                                                                 Clerk of Supreme
                                                                                    State of Montana
            Petitioner and Appellant,

      v.                                                                GRANT OF EXTENSION

STATE OF MONTANA and TIM FOX,

            Respondents and Appellees.

       Pursuant to authority granted under M.R. App.P. 26(1), Appellant is given an extension oftime
until May 1, 2020, to prepare, file, and serve the Appellant's brief.

DATED this March 18, 2020



                                                                    Bowen Greenwood
                                                                    Clerk ofthe Supreme Court




c:     Duane Ronald Belanus, Timothy Charles Fox




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705